Title: From James Madison to Robert R. Livingston, 23 January 1808
From: Madison, James
To: Livingston, Robert R.



Dear Sir
Washington Jany. 23. 1808

I have duly recd yours of the 8th. and will pay to it the attention you wish.  We expect an opportunity for Genl. Armstrong about the 10th. Feby.  The Vessel will sail from N. York.  I mention the circumstance as this may convey the information sooner than the newspapers which are to publish it, and as you may be willing to avail yourself of the opportunity for later communications.
The Embargo has excited not more complaint than was to be apprehended.  The late decrees of G. B. which it anticipated, will probably impose silence in quarters where the measure may still not give satisfaction.
Mr. Rose has been with us some days.  No one knows better than yourself, the rule which imposes absolute silence on the subject of what is passing with him.  I remain Dr. Sir very respectfully Yr. Obedt. hble Servt.

James Madison


We have heard nothing from Genl. Armstrong since the arrival of the Revenge.

